Citation Nr: 1426951	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1974 to September 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.   

The agency of original jurisdiction (AOJ) characterized the appeal as originating from a February 2012 decision denying claims to reopen service connection for posttraumatic stress disorder, depression, a lumbar spine disability, a left knee disability, and a left hip disability.   However, review of the evidence reflects that the earliest nonfinal rating decision is the June 2010 decision, which originally denied the claims of service connection for posttraumatic stress disorder and depression, and also denied claims to reopen service connection for lumbar spine, left knee, and left hip disabilities.

Although the Veteran did not file a formal notice of disagreement with the June 2010 decision, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   Many VA records were generated from June 2010 to June 2011 which discuss the nature and etiology of the Veteran's psychiatric disorder, lumbar spine disability, left knee disability, and left hip disability.  These records are both new and material to the claims.  Accordingly, the claims have been pending since the June 2010 rating decision.  

The issues of entitlement to service connection for posttraumatic stress disorder and depression have been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The remaining issues have been recharacterized to comport with the evidence of record.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file. 

In a March 2013 VA treatment record, the Veteran communicated an intent to seek VA compensation for traumatic brain injury as due to an in-service fall.  As no action has been taken on this claim, it is referred to the AOJ.  

The merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for a lumbar spine disability on the ground that a lumbar spine disability was not shown in service, nor did right knee arthritis manifest to a compensable degree within one year of the Veteran's separation.  The decision was not appealed and is now final.

2.  Evidence received since January 2004 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  A January 2004 rating decision denied service connection for a left knee disability on the ground that a left knee disability was not shown in service, nor did left knee arthritis manifest to a compensable degree within one year of the Veteran's separation.  The decision was not appealed and is now final.

4.  Evidence received since January 2004 is new and relates to an unestablished fact necessary to substantiate the claim.

5.  A January 2004 rating decision denied service connection for a left hip disability on the ground that there was no evidence of a current left hip disability.  The decision was not appealed and is now final.

6.  Evidence received since January 2004 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a lumbar spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim of service connection for a left knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim of service connection for a left hip disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for lumbar spine, left knee, and left hip disabilities was initially denied by rating decision dated in January 2004.  The lumbar spine and left knee claims were denied on the ground that the disabilities were not shown to be related to service, nor did they manifest to a compensable degree within the first post-service year.  The left hip claim was denied on the ground that there was no evidence of a current left hip disability.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The appellant filed claims to reopen in March 2010, which were denied in a June 2010 rating decision.  Although the Veteran did not immediately file a notice of disagreement with respect to that decision, he did continue to submit lay statements and medical treatment records in support of his claims, which rendered the June 2010 rating decision nonfinal.  38 C.F.R. § 3.156(b).  

The issues may be considered on the merits only if new and material evidence has been received since the last final denial in January 2004.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since January 2004, the Veteran has testified that he injured his back, hip, and knee during service as a result of a fall, and that he has experienced pain in these areas since that time.  He has submitted a sworn statement from his father, attesting to the fact that he personally observed the Veteran being treated for these injuries at a VA medical facility in 1978.  He has also submitted a statement from a fellow servicemember who stated that he and the Veteran discussed the Veteran's injuries during service, and that the Veteran was excused from calisthenics because he needed to go to physical therapy to treat his injuries.  

The Veteran also underwent a VA examination in April 2013 which diagnosed degenerative changes in the left hip, left knee, and lumbar spine, and provided an opinion as to the etiology of the disabilities.  

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  It relates to unestablished facts necessary to substantiate the claims for service connection for a lumbar spine disability and a left knee disability by showing that the disabilities were incurred during service.  It relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disability by showing evidence of a current left hip disability.  Thus, the evidence is material to the claims.  Reopening the claims for service connection for lumbar spine, left knee, and left hip disabilities is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for a lumbar spine disability is granted.  

New and material evidence having been received, the claim to reopen service connection for a left knee disability is granted.  

New and material evidence having been received, the claim to reopen service connection for a left hip disability is granted.  

REMAND

The Veteran's original VA claim folder, containing his service treatment records and other post-service treatment records, is missing.  According to the evidence of record, the claim folder was at the St. Petersburg, Florida RO in October 1987.  Requests for the folder have been directed to St. Petersburg; however, staff there have determined that the folder is not at that location.

Notes of transfer dated August 1988 and May 1989 indicate that the Veteran's folder was at the Gainesville, Florida VA Medical Center (VAMC) and was transferred to the Columbia, South Carolina RO.  In the 1990s, the Veteran lived in Alaska and Arizona.  Although electronic requests for records from these stations have resulted in negative responses, visual searches for the Veteran's claim folder must be undertaken at the Columbia, Phoenix, and Anchorage ROs, as well as the Gainesville, Florida VAMC. 

The Veteran is receiving disability benefits from the Social Security Administration; these records must be obtained.  

The Veteran received workers' compensation benefits for a 2007 occupational injury to his back.  He contends that the occupational injury aggravated the back injury he sustained during service.  As the records associated with the workers' compensation claim may have potentially relevant information, they must be requested.  38 C.F.R. § 3.159(c)(1).  

The Veteran underwent a VA examination of his back, left knee and left hip in April 2013.  The examiner could not reach a conclusion as to the etiology of the Veteran's claimed disabilities without resort to speculation, but did not state whether there was deficiency in the state of general medical knowledge, whether additional facts are required, or whether the examiner did not have the needed knowledge or training.   Jones v. Shinseki, 23 Vet. App. 382 (2011).  A new VA examination must be scheduled upon remand.  

The Veteran asserts that he has a psychiatric disorder which stems from fear of hostile military or terrorist activity while serving in Korea from February 1975 to March 1976, including a classified May 1975 incident in which the Veteran shot and killed a North Korean soldier at the DMZ.  Review of the available personnel records shows that the Veteran served in Korea, but it is unclear whether or not his unit was in an area in which the Veteran may have reasonably feared enemy action.  The locations of the Veteran's units must be established and his assertions as to fear of hostile military activity and exposure to combat conditions must be verified.  A VA examination must also be scheduled upon remand.  

Updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Direct that a visual search be undertaken for the Veteran's claim folder at the Columbia, Phoenix and Anchorage ROs, as well as the Gainesville, Florida VAMC.  If the claim folder is not found, the Veteran must notified of all the steps taken to locate it.  

2.  If the Veteran's claim folder is not found, request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  He must provide as much detail as he can about his active duty military service from 1974 to 1977.  He should include his full unit designations, the name and location of any facility where he was treated for back, knee, or hip injuries, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the National Personnel Records Center (NPRC) and/or the U.S. Army Joint Services Records Research Center (JSRRC) so that a search of alternative sources can be undertaken.  If the Veteran is able to identify any facilities at which he was treated for back, knee or hip injuries, a request must also be made of those facilities for any records of his treatment.

3.  Request that JSRRC that it provide the approximate location of the following units, if such information is available:  

HHT 4/7 Cavalry, 2nd Infantry Division, from February 26, 1975, to April 25, 1975; 
   
Trp. A, 4/7 Cavalry, 2nd Infantry Division, from April 25, 1975 to June 5, 1975;  

Trp. B, 4/7 Cavalry, 2nd Infantry Division, from June 5, 1975, to August 19, 1975; 

B Company, 1/17 Infantry, 2nd Infantry Division, from August 19, 1975 to September 22, 1975; and

A Company, 1/17 Infantry, 2nd Infantry Division, from September 22, 1975 to March 10, 1976.

JSRRC is also asked to determine whether the Veteran's units were located in or around the DMZ during the identified time periods, and if those units could reasonably be expected to have fear of hostile military activity at the times and places identified.

JSRRC must also attempt to verify whether there is any information concerning a U.S. soldier firing upon and killing a North Korean soldier near the DMZ in May 1975.  

4.  Obtain VA treatment records from the Black Hills VA Health Care System since June 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Obtain a complete set of VA treatment records from the St. Cloud VA Health Care System.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Obtain all records associated with the Veteran's claim for disability benefits from the Social Security Administration.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

7.  Request that the Veteran authorize VA to obtain his  workers compensation records.

Upon receipt of such authorization, take appropriate action to obtain those records.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

8.  Schedule the Veteran for a VA examination by a physician.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current back disability is related to his active service and existed prior to the intervening injury to the spine in 2007.  The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee and left hip disabilities are related to his active service.  The examiner is to accept as fact the Veteran's report of injuring his back, knee and hip during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Schedule the Veteran for a VA mental disorders examination by a VA or VA-contracted psychiatrist or psychologist.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claim file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s), including fear of hostile military activity and/or any other verified stressors, underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as depression or anxiety disorder, that are at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

10.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


